Citation Nr: 1133585	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  03-22 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for systemic lupus erythematosus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to February 1977, and from August 1979 to March 1981.

The Veteran's claim originally comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefit sought on appeal.  

The issue on appeal was previously denied by the Board in a September 2007 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Order, the Court vacated the September 2007 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

In April 2010, the Board remanded the matter to the RO for development directed by the Court in the Joint Motion.  Unfortunately, an additional remand is necessary before the claim can be properly adjudicated.  As such, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay caused by remanding this matter, further development is necessary before the claim can be properly adjudicated.  In a June 2010 authorization and consent form, and in separate correspondence dated from June 2010, September 2010, the Veteran indicated that he received treatment for his lupus shortly after discharge, from 1982/1983 to 1986, from Dr. Samuel B. Milton at the Sidney A. Sumby Memorial Hospital/Milton B. Medical Clinic.  While the file contains a May 2011 email from G.M., whose affiliation, title, and position is unknown, indicating that the records are "lost" and "probably have been destroyed or discarded," the Board finds that formal, and proper, attempts to obtain these records must be made.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  
Additionally, the Board notes that under 38 C.F.R. § 20.600 (2010), an appellant "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  If an appellant appoints a representative, VA is to give the representative an opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board "in all instances."  See VA Adjudication Procedure Manual M21-1MR, Part I, Chapter 5, Section F.27.d (August 19, 2005) (formerly M21-1, Part IV, para. 8.29).

In this case, the appellant appointed the Alabama Department of Veterans Affairs as his representative.  As noted above, the matter was remanded by the Board in April 2010 for additional development.  In June 2011, a supplemental statement of the case was issued.  The claims file was then returned to the Board.  However, contrary to the procedural requirements of the VA Adjudication Procedure Manual M21-1MR, Part I, 5.F.27.d, the appellant's representative was not first afforded the opportunity to prepare a VA Form 646.  The claims file must be made available to the representative to review the post-remand record and offer written argument on the appellant's behalf, and as such, the Board has no discretion but to remand this case.  The appellant cannot be denied due process and must be afforded his full right to representation during all stages of the appeal.  See 38 C.F.R. § 20.600. 

Accordingly, the case is REMANDED for the following action:

1.  As necessary, contact the Veteran and request that he provide updated authorization forms needed to allow the RO to obtain his private treatment records from 1982/1983 to 1986, from Dr. Samuel B. Milton at the Sidney A. Sumby Memorial Hospital/Milton B. Medical Clinic.  Thereafter, the RO should attempt to obtain those records.

2.  Refer this case with the claims folder to the appellant's state representative at the RO for the purpose of providing them the opportunity to respond to the present appeal, including the execution of a VA Form 646, Statement of Accredited Representative in Appealed Case.  

3.  At the completion of this development, if no additional evidence has been submitted, return the claims to the Board for final adjudication.  If additional evidence is received by the appellant or his representative, readjudicate the claims.  If the claims remain denied, issue to the appellant and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

